IN THE
                                 TENTH COURT OF APPEALS

                                         No. 10-08-00285-CR

                        IN RE ROBERT VINCENT ENRIGHT, SR.


                                        Original Proceeding


                                 MEMORANDUM OPINION

          Robert Enright, Sr. filed a petition for writ of mandamus requesting this Court to

order the Johnson County Court to forward Enright’s notice of interlocutory appeal,

which was filed with the county clerk on April 8, 2008, to this Court. The notice of

appeal has now been forwarded to, and filed with, this Court.1

          Accordingly, the petition is dismissed as moot.



                                                           TOM GRAY
                                                           Chief Justice

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Petition dismissed
Opinion delivered and filed October 15, 2008
Do not publish
[OT06]



1   It has been assigned docket number 10-08-00342-CR and styled Enright v. State.